


110 HRES 473 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 473
		In the House of Representatives, U.
		  S.,
		
			June 12, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2638) making appropriations for the Department of Homeland Security for
		  the fiscal year ending September 30, 2008, and for other
		  purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2638) making appropriations
			 for the Department of Homeland Security for the fiscal year ending September
			 30, 2008, and for other purposes. The first reading of the bill shall be
			 dispensed with. All points of order against consideration of the bill are
			 waived except those arising under clause 9 or 10 of rule XXI. General debate
			 shall be confined to the bill and shall not exceed one hour equally divided and
			 controlled by the chairman and ranking minority member of the Committee on
			 Appropriations. After general debate the bill shall be considered for amendment
			 under the five-minute rule. Points of order against provisions in the bill for
			 failure to comply with clause 2 of rule XXI are waived. During consideration of
			 the bill for amendment, the Chairman of the Committee of the Whole may accord
			 priority in recognition on the basis of whether the Member offering an
			 amendment has caused it to be printed in the portion of the Congressional
			 Record designated for that purpose in clause 8 of rule XVIII. Amendments so
			 printed shall be considered as read. When the committee rises and reports the
			 bill back to the House with a recommendation that the bill do pass, the
			 previous question shall be considered as ordered on the bill and amendments
			 thereto to final passage without intervening motion except one motion to
			 recommit with or without instructions.
		2.During consideration of H.R. 2638 in
			 the House pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
